— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Yancey, J.), dated December 11, 1991, which, upon a fact-finding order of the same court, dated October 28, 1991, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of bail jumping in the second degree, adjudged her to be a juvenile delinquent and ordered a conditional discharge. The appeal brings up for review the fact-finding order dated October 28,1991.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding determination is vacated, and the proceeding is dismissed.
A juvenile cannot be charged with the crime of bail jumping in the second degree (see, Matter of Natasha C., 181 AD2d 404; Matter of David G., 124 Misc 2d 579). Mangano, P. J., Harwood, Miller and Santucci, JJ., concur.